        Case 5:19-cv-05771-RAL Document 20 Filed 07/14/20 Page 1 of 1




                    IN THE UNITED STATES COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SHERRI L. MCNAIR for A.E.M.,        :          CIVIL ACTION
                                    :
           Plaintiff,               :
                                    :
           v.                       :
                                    :
ANDREW M. SAUL,                     :          No. 19-cv-05771
Commissioner of Social Security,    :
                                    :
           Defendant.               :
                                 ORDER

      AND NOW this 14th day of July, 2020, upon consideration of the parties’

submissions, it is ORDERED that:

      1. Plaintiff’s Request for Review (Doc. No. 15) and Defendant’s Uncontested

         Motion to Remand (Doc. No. 18) are GRANTED, and the matter is

         REMANDED in accordance with the fourth sentence of 42 U.S.C. § 405(g) to

         the Commissioner of Social Security for further proceedings consistent with

         the Memorandum Opinion;

      2. JUDGMENT IS ENTERED by separate document, filed

         contemporaneously. See Shalala v. Schaefer, 509 U.S. 292, 303 (1993);

         Kadelski v. Sullivan, 30 F.3d 399, 402 (3d Cir. 1994); Fed. R. Civ. P. 58(a).

      3. The Clerk of Court shall mark this case CLOSED for all purposes including

         statistics.



                                               _s/Richard A. Lloret ____________
                                               RICHARD A. LLORET
                                               U.S. Magistrate Judge
